Citation Nr: 0317695	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  96-37 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to March 
1970 and from July 1978 to October 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the evaluation of the veteran's 
diabetes mellitus to 40 percent.  

The case was remanded by the Board in September 1999.  

By rating decision dated in March 2003, the RO granted 
separate 10 percent evaluations for peripheral neuropathy of 
the right and left lower extremities, respectively; a 
noncompensable evaluation for erectile dysfunction; and 
special monthly compensation for the loss of use of a 
creative organ.  These ratings, awarded as secondary to the 
veteran's diabetes mellitus, are not part of this appeal.  


FINDING OF FACT

Diabetes mellitus is productive of moderately severe 
impairment and is not manifested by episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization or 
monthly visits to a diabetic care provider.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995) 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The March 2003 supplemental statement of the case also 
informed the veteran as to what evidence the VA would obtain.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded VA examinations during the course of his appeal and 
received a hearing before the RO in September 1996.  Thus, 
under the circumstances in this case, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

The service medical records for the second period of active 
duty show the presence of diabetes mellitus.

An examination was conducted by VA in April 1994.  The 
diagnosis was adult onset insulin dependent diabetes 
mellitus, with impotence and early peripheral sensory 
neuropathy involving the feet.  In October 1994 the RO 
granted service connection for diabetes mellitus and assigned 
a 20 percent rating.  

The veteran received treatment at a VA outpatient clinic 
during 1994 and 1995 for various disorders including diabetes 
mellitus.  He was seen at the clinic on May 8, 1995.  At that 
time total daily insulin was 54 units.  Subsequently he 
continued to be seen for various disorders including diabetes 
mellitus.  

In September 1995 the RO increased the 20 percent in effect 
for diabetes mellitus to 40 percent.

A hearing was held at the RO in September 1996.  At that time 
the veteran provided testimony concerning the symptoms 
associated with his diabetes mellitus.

An examination was conducted by VA in September 1998.  At 
that time, he stated that he had been having sharp pain in 
both feet, with sometimes aching and burning, since 1994.  
This had involved the entire foot on both sides and had been 
intermittent about once or twice per month until about eight 
months ago, when it had become constant.  He reported that he 
had an exacerbation of his symptoms when he lay down, 
especially at night.  He also described electric shock 
running up and down his legs, which apparently had interfered 
with his ability to function.  He had quit his job as a 
"locator" for an engineering company, which involved a lot 
of walking.  Now he had a "sit down" job with the Sheriff's 
department.  On examination, He stood 72 and 1/2 inches and 
weighed 229 pounds.  He did not require any special devise 
for ambulation and had no difficulty with standing and 
walking.  Examination of the feet showed thick calluses on 
the balls of the feet and heels, bilaterally.  There was no 
breakdown and no unusual shoe wear pattern.  There was no 
pain on palpation of the feet and ankle bilaterally.  There 
were no skin or vascular changes involving the feet.  He did 
have flat feet, bilaterally, for which he did not wear shoe 
inserts.  The diagnosis was of pes planus and of a sharp, 
burning pain, weakness, heat, and redness of the feet both at 
rest or on prolonged standing of more than 15 minutes and 
walking after two or three blocks.  

The veteran continued to be treated at a VA outpatient clinic 
from 1996 to 2000, for his diabetes mellitus.  He was 
evaluated at the eye clinic in August 1999.  He vision was 
correctable to 20/20, bilaterally.  The impression was mild 
diabetic retinopathy.

An examination was conducted by VA in February 2000.  At that 
time, it was noted that the veteran had been diagnosed with 
diabetes mellitus twelve years earlier.  He had had 
complaints of blurred vision and was placed on oral agent.  
He was placed on insulin about 4 months later.  His current 
dosage was of 70/30 insulin, 54 units in the morning and 58 
units in the evening.  His blood sugar had fluctuated between 
low and in the high 200's.  He was also taking glucophage, 4 
tablets daily.  He denied chest pain or shortness of breath, 
but had paresthesia in both feet.  There was no intermittent 
claudication, and admitted to decreased erection and sexual 
desire.  He denied polyuria and polydipsia.  He stated that 
he never had ketoacidosis and rarely had hypoglycemia.  He 
indicated that he went to the VA clinic every 2 to 4 months 
for a checkup.  He worked for the sheriff's office

Physical examination showed his weight was 230 pounds.  The 
examination was unremarkable except for neurological 
examination that was remarkable only for possible decrease 
sensation in both feet.  The examiner stated that the 
veteran's diabetes seemed to have complications of peripheral 
neuropathy and erectile dysfunction and was considered to be 
moderately severe at the present time.  It had not interfered 
with the veteran's ability to work.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has assigned a 40 percent rating for the diabetes 
mellitus in accordance with the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 7913.

For moderately severe diabetes mellitus, requiring large 
insulin dosage, restricted diet and careful regulation of 
activities such as avoidance of strenuous occupational and 
recreational activities, a 40 percent rating is warranted.  
For severe diabetes mellitus, with episodes of ketoacidosis 
or hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritis ani, mild vascular deficiencies or beginning 
diabetic ocular disturbances, a 60 percent rating is 
warranted.  For pronounced, uncontrolled diabetes, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength, or severe 
complications, a 100 percent rating is warranted.  
38 C.F.R. § 4.119, Code 7913 (effective prior to June 6, 
1996).

It is noted that, during the course of this appeal, the law 
applicable to the evaluation of diabetes mellitus, has been 
changed.  Since this change in law occurred while appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The old law must, however, be 
applied prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  

The revised criteria for evaluating diabetes mellitus, in 
effect on and after June 6, 1996, provided that diabetes 
mellitus is rated as 40 percent disabling when requiring 
insulin, restricted diet, and regulation of activities. A 60 
percent evaluation is assigned when requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913, effective June 6, 1996.

The veteran's statements describing the symptoms of his 
diabetes are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  In this 
regard, the outpatient records show that the veteran had mild 
diabetic retinopathy.  As previously indicated he is service 
connected for the related peripheral neuropathy and 
hypertension.  However, the recent VA examination showed no 
ketoacidosis and the veteran reported rare hypoglycemic 
reactions.  Also, his diabetes has not required 
hospitalization and he is seen at the outpatient clinic only 
every 2 to four months for checkups.  Additionally there was 
no evidence of considerable loss of weight and strength.  
Furthermore the examiner indicated that the diabetes mellitus 
currently was moderately severe.  

After reviewing the record the Board finds that the criteria 
for a 60 percent rating under either the old or revised 
rating criteria have not been satisfied.  Accordingly the 
weight of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus is denied.   



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

